Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in reply to the Amendment filed on 11/22/2021. 
Claims 1, 3, 5-11, and 13-22 are currently pending and have been examined.

Response to Amendment
Applicant’s amendment, filed on 11/22/2021, has been entered. Claims 1, 8-9, 15-16, and 19 have been amended. Claims 2 and 12 have been cancelled. Claim 22 has been newly entered. In light of the Amendments, the Claim Objection have been overcome.

Claim Objections
Claim 22 is objected to because of the following informalities:  “the second user behavior” should read “a second user behavior” in light of the cancelled limitations in Claim 1.

Appropriate correction is required.

Claim Rejection – 35 USC §112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 3, 5-11, and 13-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 1, 9, and 19 contain references to “determining that an additional device has not received the first user behavior data” after the system receives said data. The subject matter of the claim does not conform to the disclosure in such a manner in which one of ordinary skill in the art would have recognized such system/method as being that which Applicant adequately described as the invention or what applicant actually had possession of at the time of the invention.  A review of the disclosure does not reveal the manner in this determination is made nor what the additional device is. It is noted that this is not an enablement rejection. Applicant's failure to disclose any meaningful structure/algorithm as to how this this behavior is learned raises questions whether applicant truly had possession of this feature at the time of filing.  
Dependent claims  3, 5-8, 10-11, 13-18, and 20-22  inherit the deficiencies of claims 1, 9, and 19 and are rejected on the same basis.
	
Claim Rejection – 35 USC §112(b)
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 5-11, and 13-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation to “an additional device” in subsequent steps. This limitation renders the claim indefinite, as it is not clear if Applicant intends for the second recitation of “an additional device” to be the same “additional device” or a second “additional device”. For the purposes of this examination, the limitations is being interpreted to read “the additional device”.
Regarding claim 1, it is noted that the metes and bounds of this claim is unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of how to determine the non-receipt of data at an additional device. The specification does not disclose any meaningful explanation as to the nature of the additional device or how transmissions thereto are determined. For purposes of this examination, the examiner will interpret the claim to mean that a biometric data processing unit does not receive user behavior location.  
Dependent claims 3, 5-8, and 21-22 inherit the deficiencies of claim 1 and are rejected on the same basis.

Claim 9 recites the limitation to “an additional device” in subsequent steps. This limitation renders the claim indefinite, as it is not clear if Applicant intends for the second recitation of “an additional device” to be the 
Regarding claim 9, it is noted that the metes and bounds of this claim is unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of how to determine the non-receipt of data at an additional device. The specification does not disclose any meaningful explanation as to the nature of the additional device or how transmissions thereto are determined. For purposes of this examination, the examiner will interpret the claim to mean that a biometric data processing unit does not receive user behavior location.  
Dependent claims 10-11, and 13-18 inherit the deficiencies of claim 9 and are rejected on the same basis.

Claim 19 recites the limitation to “an additional device” in subsequent steps. This limitation renders the claim indefinite, as it is not clear if Applicant intends for the second recitation of “an additional device” to be the same “additional device” or a second “additional device”. For the purposes of this examination, the limitations is being interpreted to read “the additional device”.
Regarding claim 19, it is noted that the metes and bounds of this claim is unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of how to determine the non-receipt of data at an additional device. The specification does not disclose any meaningful explanation as to the nature of the additional device or how transmissions thereto are determined. For purposes of this examination, the examiner will interpret the claim to mean that a biometric data processing unit does not receive user behavior location.  
Dependent claim 20 inherits the deficiencies of claim 19 and is rejected on the same basis.


Claim Rejection – 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 5-11, and 13-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
First, it is determined whether the claims are directed to a statutory category of invention. In the instant case, claims 1, 3, 5-8, and 21-22 are directed to an article of manufacture, claims 9-18 are directed to a process, and claims 19-20 are directed to a machine. Therefore, claims 1, 3, 5-11, and 13-22 are directed to statutory subject matter under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)  (Step 1: YES).
The claims are then analyzed to determine whether the claims are directed to a judicial exception. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong Two of Step 2A). 
Claims 1, 9, and 19 recite at least the following limitations that are believed to recite an abstract idea:
receiving, from a particular user, data indicating that the particular user consents to collection of first user behavior data; 
receiving, from the particular user, data indicating that the particular user is authorized to initiate obtaining products or services; 
receiving, from the particular user, the first user behavior data and data indicating that the user received the first user behavior data;
determining that an additional user has not received the first user behavior data after receiving, from the particular user, the first user behavior data and the data indicating that the user  received the first user behavior data; 
based on determining that an additional user has not received the first user behavior data after receiving, from  the particular user, the first user behavior data and the data indicating that the user  received the first user behavior data;
receiving, from the user, the biometric data;
determining that the particular user is interacting with the system based on the biometric data;
based on determining that the particular user is interacting with the system and based on the data indicating that the particular user is authorized to initiate obtaining products or services, predicting that the particular user desires to obtain a product or a service from a specific vendor based on the first user behavior data;
prompt the particular user to confirm that the particular user requests to proceed with obtaining the product or the service from the specific vendor;
sending a request for bids from multiple vendors of the product or the service desired by the particular user; 
transmitting one or more bids from at least one vendor for providing the product or the service to the user, the one or more bids being submitted by the at least one vendor in response to the request for bids; and 
notifying a specific vendor that submitted a bid to provide the product or the service to the particular user in response to a selection of the bid;
notifying the specific vendor to provide the product or the service to the particular user in response to receiving a confirmation from the particular user that the particular user requests to proceed with obtaining the product or the service; and
canceling obtaining the product or the service from the specific vendor for the particular user in response to receiving a denial that the particular user desires to obtain the product or the service.

The above limitations recite the concept of purchase recommendation & facilitation. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial interactions, e.g. sales activities/behaviors, and managing personal behavior or relationships or interactions between people, e.g., following 
           Prong Two of Step 2A is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or user the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
	In this instance, the claims recite the additional elements of:
One or more non-transitory computer-readable media storing computer-executable instructions that upon execution cause one or more processors to perform acts
A user device
An additional device
Activating a component of the user device
 The user interacting with the user device
A machine learning algorithm
Triggering an application
A computer-implemented method
A prediction engine
A matching platform of a wireless carrier network
Presenting bids by an application on the user device
A system, comprising: one or more processors; and memory including a plurality of computer-executable components that are executable by the one or more processors to perform a plurality of actions

However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.

 
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception. For example, claims 3, 10-11, 13-15, and 20-21 are directed to the abstract idea itself and do not amount to an integration according to any one of the considerations above. As for claims 5-8, 16-18, and 22 these claims are similar to the independent claims except that they recite the further additional elements of one or more application on the user device; one or more sensors on the user device; sensor data; an automated service provided by a machine; a blockchain; and training the machine learning algorithm. These additional elements are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception. Therefore the dependent claims do not create an integration for the same reasons.

Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
One or more non-transitory computer-readable media storing computer-executable instructions that upon execution cause one or more processors to perform acts
A user device
An additional device
Activating a component of the user device
 The user interacting with the user device
A machine learning algorithm
Triggering an application
A computer-implemented method
A prediction engine
A matching platform of a wireless carrier network
Presenting bids by an application on the user device
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
Furthermore, it has been held that generic computing components, receiving or transmitting data over a network, performing repetitive calculations, electronic recordkeeping, storing and receiving information in memory, presenting offers, restricting public access, gathering statistics, and eliminating less restrictive pricing information are well-understood, routine, and conventional activities (see MPEP 2106.05(d)). 
In addition, courts have held computer-implemented processes not to be significantly more than the abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such that an idea that could be done by a human analog (i.e., by hand or merely thinking) (see MPEP 2106.05(d)). 

Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejection – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 5-7, and 21-22 are rejected under 35 U.S.C. 103) as being unpatentable over Kinsey, II et al (US 20140136443 A1), hereinafter Kinsey, in view of Morris et al (US 20150348162 A1), hereinafter Morris.

Regarding Claim 1, Kinsey teaches one or more non-transitory computer-readable media storing computer-executable instructions (Kinsey: “an article of manufacture comprises a non-transitory machine-readable medium storing instructions that, when executed, configure one or more computers to perform operations” [0032]– “Method steps of the techniques described herein can be performed by one or more programmable processors executing one or more computer programs” [0225]) that upon execution cause one or more processors to perform acts comprising:
receiving, from a user device of a particular user, data indicating that the particular user consents to collection of first user behavior data (Kinsey: [0272] “The system also can allow Customers 106 through 109 to set their Consumer Persona 119 settings to track their current location, e.g., accessible with mobile devices through a mobile network which uses information on the geographical position of the mobile device” – [0246]  “The collection of preferences and customer attributes within the Memory 105 is a separately identified memory component known as the Consumer Persona 119.” – [0318] “Based on the current time (as applicable to the time Zone of the customer and/or merchant), the current location of the customer device, and the location of the merchant, the Marketplace Server 100 estimates when the customer will arrive at the merchant's location (Step 405).” – It is understood that setting preferences to allow tracking constitutes consent for collection of data.); 
receiving, from the user device of the particular user, data indicating that the particular user is authorized to initiate obtaining products or services (Kinsey: “the method comprises charging an account of the customer for the appointment change” [0058] – “The collection of preferences and customer attributes within the Memory 105 is a separately identified memory component known as the Consumer Persona 119.” [0240]); 
receiving, from the user device of the particular user, the first user behavior data and data indicating that the user device received the first user behavior data (Kinsey: [0318]   “The system communicates with the customer's device (e.g., a Smart phone, a Smart watch, Smart glasses, a portable computer, a tablet computer, etc.) in order to monitor its location for a period of time before the appointment (e.g., 5 minutes before, 15 minutes before, 30 minutes before, 1 hour before, 3 hours before, and so on) (Step 403). Based on the current time (as applicable to the time Zone of the customer and/or merchant), the current location of the customer device, and the location of the merchant, the Marketplace Server 100 estimates when the customer will arrive at the merchant's location (Step 405).” – It is recognized that the customer’s device receives the behavior/location data in order to provide it to the system.);
It is understood that a receipt of such a request from the user device indicates that the device is being interacted with/in use.);
based on determining that the particular user is interacting with the user device, predicting, using a machine learning algorithm, that the particular user desires to obtain a product or a service from a specific vendor based on the first user behavior data (Kinsey: [0347] “When a request for a service is received from a customer device … the system selects a merchant”– [0310] “The Seller Matching Engine 101 can predict (using, e.g., machine learning, pattern matching, trained classifiers, and/or other techniques such as those described herein) which merchants meet a threshold probability of being selected by the customer to provide the service (e.g., more than 50% likely, more than 70% likely, more than 90% likely, etc.) (Step 303).” – [0311]  “the learned data on merchants and/or other customers allows the system to predict whether the customer is likely to select a particular merchant for scheduling his haircut appointment.” – [0312] “Following the merchant prediction described above, a merchant is selected …based on one or more criteria (Step 305).” – [0240] “The Buyer Matching Engine 102 can be adapted to filter service need requests from the Consumers 106-109 based on the individual details and data, preferences, history information, and other attributes that the Consumers 106-109 enter and/or that is collected in the operations of the system.” – [0272] “The system also can allow Customers 106 through 109 to set their Consumer Persona 119 settings to track their current location, e.g., accessible with mobile devices through a mobile network which uses information on the geographical position of the mobile device”);
triggering an application on the user device to prompt the particular user to confirm that the particular user requests to proceed with obtaining the product or the service from the specific vendor (Kinsey: [0312]“Following the merchant prediction … a merchant is selected …The Marketplace Server 100 then schedules an appointment for the service on the customer's calendar and the merchants calendar in Appointment Data 118 (Step 307), and sends notifications …regarding the appointment to the customer's device” – [0313]  “After providing notification information to the customer's device, the system waits to receive an indication that the appointment has been accepted (e.g., the customer can press an “Accept” button shown in the User Interface 120 on the customer's device, which notifies the system of the acceptance) (Step 311).” – [0298] “Communicating can refer to providing 
notifying the specific vendor to provide the product or the service to the particular user in response to receiving a confirmation from the particular user that the particular user requests to proceed with obtaining the product or the service (Kinsey: [0314] “after… customer acceptance of the appointment, the system waits to receive an indication that the appointment has been accepted by the merchant (Step 313).” – [0313] “The selected merchant …can be notified with updates … based on the customers actions.”);
canceling obtaining the product or the service from the specific vendor for the particular user in response to receiving a denial that the particular user desires to obtain the product or the service (Kinsey: [0313] “the customer can fully decline the appointment (e.g., haircut not needed at this time) (Option 311a); decline to use the suggested merchant (a different merchant can then be suggested) (Option 311b); or decline the Suggested appointment time or date (a different appointment time/date can then be suggested to the parties) (Option 311c).”), 
but does not specifically teach determining that an additional device has not received the first user behavior data after receiving, from the user device of the particular user, the first user behavior data and the data indicating that the user device received the first user behavior data;  based on determining that an additional device has not received the first user behavior data after receiving, from the user device of the particular user, the first user behavior data and the data indicating that the user device received the first user behavior data, activating a component of the user device of the particular that is configured to collect biometric data; receiving, from the component of the user device, the biometric data; the determining that the particular user is interacting with the user device being based on the biometric data; and that the predicting is further based on the data indicating that the particular user is authorized to initiate obtaining products or services.

However, Morris teaches systems and methods for providing purchase suggestions (Morris: Abstract), including:
determining that an additional device has not received the first user behavior data after receiving, from the user device of the particular user, the first user behavior data and the data indicating that the user device received the first user behavior data (Morris: “At block 202 the consumer presents some identifying information or personal data from which his state may be determined. This information may be analyzed at block 204 and then purchasing It is recognized that the biometric sensor does not receive the user’s behavior/location data, but rather serves only to determine biometric information when prompted.); 
based on determining that an additional device has not received the first user behavior data after receiving, from the user device of the particular user, the first user behavior data and the data indicating that the user device received the first user behavior data, activating a component of the user device of the particular that is configured to collect biometric data; receiving, from the component of the user device, the biometric data; determining that the particular user is interacting with the user device based on the biometric data (Morris: “In addition to providing information concerning the physiological state of the consumer, a biometric sensor may also be used to verify the consumer's identity. For example, a fingerprint reader may be integrated into the biometric sensor to read the consumer's fingerprints, which may then be used to determine that consumer's identity and to access any information concerning the consumer that has been stored on a server that is available to the system 300.” [0016]);
predicting user desire to obtain a product or service based on the data indicating that the particular user is authorized to initiate obtaining products or services (Morris: “present at least one or more suggestions of item to purchase, wherein the Suggestions are based on the user's state, which is based on one or more of the biometric data or the image data.” [0082]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Kinsey would continue to teach the predicting of user desire to make a purchase based on user behavior, except that now it would also teach the determination that the use is actively using their device based on biometric data, and that said data is used in said prediction, according to the teachings of Morris. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to improve system performance in offering suggestions (Morris: [0050]).

Regarding claim 5, Kinsey/Morris teach the one or more non-transitory computer-readable media of claim 1, wherein the user behavior data further includes at least one of user application inputs of the user to one or more applications on the user device or sensor data provided by one or more sensors of the user device (Kinsey: [0256] “The Consumer Persona 119 can be structured as an archive and collection of all relevant information (e.g., attributes) concerning a consumer. Consumers can choose to input everything about themselves” – [0272] “The system also can allow Customers 106 through 109 to set their Consumer Persona 119 settings to track their current location, e.g., accessible with mobile devices through a mobile network which uses information on the geographical position of the mobile device”).

Regarding claim 6, Kinsey/Morris teach the one or more non-transitory computer-readable media of claim 5, wherein the sensor data includes at least one of Global Positioning System (GPS) geolocation data, camera image data, video data, compass reading data, or accelerometer data (Kinsey: [0272], Table 1 – “The system also can allow Customers 106 through 109 to set their Consumer Persona 119 settings to track their current location, e.g., accessible with mobile devices through a mobile network which uses information on the geographical position of the mobile device” – As seen in Table 1, Kinsey is defining location as GPS coordinates.).

Regarding claim 7, Kinsey/Morris teach the one or more non-transitory computer-readable media of claim 1, wherein the service includes an automated service provided by a machine or a service that is provided by a human service provider (Kinsey: [0014] – “a service is one of car repair, car maintenance, doctor visit, exercise class, training, haircut, and spa appointment.”).

Regarding claim 21, Kinsey/Morris teach the one or more non-transitory computer-readable media of claim 1, wherein predicting that a particular user desires to obtain a product or a service from the specific vendor is based on the first user behavior data and not based on a second user behavior (Kinsey: “An option match occurs when the consumer pro vides information, e.g., through preferences, and a so-called matching engine determines that the preferences align with the merchant or professional closely enough for the match to be suggested to the consumer.” [0213] – It is understood that preference not to collect certain data, or not providing certain data, will prevent the system from considering that second data when predicting.).

Regarding Claim 22, Kinsey/Morris teach the one or more non-transitory computer-readable media of claim 1, wherein the acts further comprise: training the machine learning algorithm using anonymous historical user behavior data with corresponding anonymous past product or service acquisition patterns of other users (Kinsey: “training a classifier to predict whether a given customer would request the service using the historical data comprising the attributes of different customers that have requested the service” [0008] – “the information can be shared as an average of the community without revealing identities, or in another anonymous fashion.” [0260]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kinsey/Morris, in view of Weber et al (US 20150178788 A1), hereinafter Weber.

Regarding claim 3, Kinsey/Morris teach the one or more non-transitory computer-readable media of claim 1, but does not specifically teach that the acts further comprise receiving a predetermined fee or a predetermined percentage of a payment made by the particular user for the product or the service following the specific vendor providing the product or the service to the particular user. However, Weber teaches a method of operating a recommendation system (Weber: Abstract), including receiving a predetermined fee or a predetermined percentage of a payment made by the particular user for the product or the service following the specific vendor providing the product or the service to the particular user (Weber: [0044] – “If the user selects the inline advertisement for an unsubscribed streaming media item or service, such as by electing to subscribe or start a trial subscription, to rent or purchase a streaming media item, or another such indication of selection, the media recommendation service may initiate a user transaction with the unsubscribed streaming media service to complete the indicated user request. … and media recommendation service 302 is compensated as the referrer of the transaction, such as by receiving an advertising fee, a percentage of a purchase, or a fee for users who initiate a trial subscription.”). This known technique is applicable to the apparatus of Kinsey/Morris as they share characteristics and capabilities, namely they are directed to recommendations.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Kinsey/Morris would continue to teach the vendor providing receiving payment for the product or service, except that now it would also teach that a 
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to use known user preference information to generate recommendations (Weber: [0042]).


Claims 8-10, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kinsey/Morris, in view of Srinivasaraghavan (US 10362137 B2), hereinafter Srinivasaraghavan.

Regarding claim 8, Kinsey/Morris teach the one or more non-transitory computer-readable media of claim 1, wherein the user device receives telecommunication services from a wireless carrier network (Kinsey: [0229] – “A communications network can connect the devices with one or more servers and/or with each other. The communication can take place over … wireless links (… GSM, CDMA, etc.)”), but does not teach that the machine learning algorithm is operated by the wireless carrier network. However, Srinivasaraghavan teaches a system for providing content recommendations to a user device (Srinivasaraghavan: Abstract), including that the machine learning algorithm is operated by the wireless carrier network (Srinivasaraghavan: Col. 4, lines 42-48; Col. 9, lines 56-58 – “users 170 may use the same app or have an account for a particular mobile video programming service that defines a content-based social network. For example, services such as G090 by Verizon and WATCHABLE by Comcast require an app and/or account that may be used to define a social network of users 170.” … “groups can be learned by Hebbian-based recommender 110 through the use of clustering and other unsupervised machine learning algorithms”.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Kinsey/Morris would continue to teach the user device receiving telecom services from a wireless carrier and the operation of a machine learning algorithm, except that now it would also teach that the algorithm is operated by the wireless carrier, according to the teachings of Srinivasaraghavan. This is a predictable result of the combination.


Regarding claim 9, the limitations of claim 9 are closely similar to those of claim 8, with the additional limitations of: 
sending, via a matching platform, a request for bids from multiple vendors of the product or the service desired by the particular user (Kinsey: [0246-0247], [0257] – “The various attributes in the Merchant Profile 117 can include … the services offered, the price list for the services” … “The Merchant Profile Persona 117 is structured as an archive and collection of all relevant information (e.g., attributes) concerning a merchant. Merchants can use this feature of the system to register relevant information in the marketplace. For example, a merchant can desire to input as much information about their business as they can” … “the Seller Matching Engine 101 operates as a filtration between the Merchant 111-114 and the Market place Server 100.” – It is understood that the merchants’ ability to input information into their Merchant Profile necessitates a request or granting of permission to do so.); 
transmitting, via the matching platform, one or more bids from at least one vendor for providing the product or the service to the user device for presentation by an application on the user device, the one or more bids being submitted by the at least one vendor in response to the request for bids (Kinsey: [0298], [0312-0313], [0356] – “For the merchants that are predicted as likely to provide the service to the customer, the system obtains cost information … Once the information is processed into a convenient form, it is provided to the customer's device for viewing and/or further analysis (Step 811).” … “The Marketplace Server 100 then schedules an appointment for the service on the customer's calendar and the merchant’s calendar in Appointment Data 118 (Step 307), and sends notifications …regarding the appointment to the customer's device” … “After providing notification information to the customer's device, the system waits to receive an indication that the appointment has been accepted (e.g., the customer can press an “Accept” button shown in the User Interface 120 on the customer's device, which notifies the system of the acceptance) (Step 311).” … “Communicating can refer to providing information to mobile and desktop communication applications to achieve the notification and communication objectives of the system.”);); and 

 
Regarding claim 10, Kinsey/Morris / Srinivasaraghavan teaches the computer-implemented method of claim 9, further comprising: 
triggering the application on the user device to prompt the particular user to confirm that the particular user requests to proceed with obtaining the product or the service from the specific vendor (Kinsey: [0298], [0312-0313], Figure 3 – “The Marketplace Server 100 then schedules an appointment for the service on the customer's calendar and the merchant’s calendar in Appointment Data 118 (Step 307), and sends notifications …regarding the appointment to the customer's device” … “After providing notification information to the customer's device, the system waits to receive an indication that the appointment has been accepted (e.g., the customer can press an “Accept” button shown in the User Interface 120 on the customer's device, which notifies the system of the acceptance) (Step 311).” … “Communicating can refer to providing information to mobile and desktop communication applications to achieve the notification and communication objectives of the system.”); and 
canceling obtaining the product or the service from the specific vendor for the particular user in response to receiving a denial that the particular user desires to obtain the product or the service from the specific vendor (Kinsey: [0313], Figure 3 – “the customer can fully decline the appointment (e.g., haircut not needed at this time) (Option 311a); decline to use the suggested merchant (a different merchant can then be suggested) (Option 311b); or decline the Suggested appointment time or date (a different appointment time/date can then be suggested to the parties) (Option 311c).”).  
	
Regarding claim 16, Kinsey/Morris / Srinivasaraghavan teaches the computer-implemented method of claim 9, wherein the first user behavior data further includes at least one of user application inputs of the user to one or more applications on the user device or sensor data provided by one or more sensors of the user device, the sensor data including at least one of Global Positioning System (GPS) geolocation data, camera image data, video data, 

Regarding claim 18, Kinsey/ Morris /Srinivasaraghavan teaches the computer-implemented method of claim 9, wherein the service includes an automated service provided by a machine or a service that is provided by a human service provider (Kinsey: [0014] – “a service is one of car repair, car maintenance, doctor visit, exercise class, training, haircut, and spa appointment.”). 

Regarding claim 19, the limitations of system claim 19 are closely parallel to the limitations of method claims 9-10, and are rejected on the same basis.
  
Regarding claim 20, Kinsey/Morris/Srinivasaraghavan teaches the system of claim 19, wherein the specific vendor is selected by the prediction engine of the wireless carrier network from a plurality of vendors that provide the product or the service (Kinsey: [0310], Figure 2 – “The Seller Matching Engine 101 can predict (using, e.g., machine learning, pattern matching, trained classifiers, and/or other techniques such as those described herein) which merchants meet a threshold probability of being selected by the customer to provide the service (e.g., more than 50% likely, more than 70% likely, more than 90% likely, etc.) (Step 303).” – It can also be seen in Figure 2 that there are a plurality of vendors.).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kinsey/Morris, in view of Srinivasaraghavan, and further in view of Seubert et al (US 20070150387 A1), hereinafter Seubert.

Regarding claim 11, Kinsey/Morris /Srinivasaraghavan teaches the computer-implemented method of claim 9, but does not teach that the sending includes sending the request for bids in response to receiving a confirmation from the particular user that the particular user requests to proceed with obtaining the product or the service. However, Seubert teaches a computer-implemented method of exchanging information associated with a request for 
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Kinsey/Morris/Srinivasaraghavan would continue to teach sending a request for bids to merchants, except that now it would also teach that the sending is in response to confirmation from the user, according to the teachings of Seubert. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to perform a business transaction between the different business entities (Seubert: [0003]), in that the process is made more efficient.

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kinsey/Morris/Srinivasaraghavan, in view of Weber.

Regarding claim 13, Kinsey/Morris/Srinivasaraghavan teaches the computer-implemented method of claim 9, but does not teach receiving a predetermined fee or a predetermined percentage of a payment made by the particular user for the product or service following the specific vendor providing the product or the service to the particular user. However, Weber teaches a method of operating a recommendation system (Weber: Abstract), including receiving a predetermined fee or a predetermined percentage of a payment made by the particular user for the product or service following the specific vendor providing the product or the service to the particular user (Weber: [0044] – “If the user selects the inline advertisement for an unsubscribed streaming media item or service, such as by electing to subscribe or start a trial subscription, to rent or purchase a streaming media item, or another such indication of selection, the media recommendation service may initiate a user transaction with the unsubscribed 
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Kinsey/Morris/Srinivasaraghavan would continue to teach the vendor providing receiving payment for the product or service, except that now it would also teach that a fee or percentage of payment is provided to the system, according to the teachings of Weber. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to use known user preference information to generate recommendations (Weber: [0042]).

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kinsey/Morris/Srinivasaraghavan, and further in view of Butler (US 20140258042 A1), hereinafter Butler.

Regarding claim 14, Kinsey/Morris/Srinivasaraghavan teaches the computer-implemented method of claim 9, but does not teach collecting a periodic fee from at least one of the multiple vendors for access to the matching platform. However, Butler teaches a system and method for the advertising of real estate [products] (Butler: Abstract), which makes recommendations to buyers and sellers (Butler: [0046]), including teaching the step of collecting a periodic fee from at least one of the multiple vendors for access to the matching platform (Butler: [0042] – “a seller of a property with …is charged a monthly fee”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Kinsey/Morris/Srinivasaraghavan would continue to teach the placing of purchase orders with vendors, except that now it would also teach collection of periodic fees from the vendors for access, according to the teachings of Butler. This is a predictable result of the combination.
.

Claims 15 is are rejected under 35 U.S.C. 103 as being unpatentable over Kinsey/Morris/Srinivasaraghavan, and further in view of Bouzid et al (US 8953764 B2), hereinafter Bouzid.

Regarding claim 15, Kinsey/Morris/Srinivasaraghavan teaches the computer-implemented method of claim 9, but does not teach that the first user behavior data includes a verbal communication of the particular user. However, Bouzid teaches applications for analyzing usage data and providing recommendations to the client device (Bouzid: Col. 12, lines 31-33), including that the first user behavior data includes a verbal communication of the particular user (Col. 7, lines 26-30; Col. 17, lines 56-57 – “The user may interact with the recommendation engine 114 using voice…, and based on the interactions, the recommendation engine 114 may present the user with more recommendations, and store the interactions in the usage log 182.” … “The microphone button 412 is used by the user to talk to the conversation assistant 112.”). This known technique is applicable to the method of Kinsey/Morris/Srinivasaraghavan as they share characteristics and capabilities, namely they are directed to providing recommendations.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Kinsey/Morris/Srinivasaraghavan would continue to teach the collection of first behavior data, except that now it would also teach that said data is voice data from the user, according to the teachings of Bouzid. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability for the client to communicate using media (e.g., voice) as needed for comprehensive, easily-understood communications (Bouzid: Col. 9, lines 52-55).


Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kinsey/Morris/Srinivasaraghavan, and further in view of Chetlur et al (US 20190180329 A1), hereinafter Chetlur.

Regarding claim 17, Kinsey/Morris/Srinivasaraghavan teaches the computer-implemented method of claim 9, but does not teach that the matching platform includes a blockchain that stores transaction records of the matching platform in a distributed and immutable manner. However, Chetlur teaches purchasing methods, including product recommendation (Chetlur: [0020]), including that the matching platform includes a blockchain that stores transaction records of the matching platform in a distributed and immutable manner (Chetlur: [0002], [0027] – “Any of the blockchain peer nodes 280 may initiate a blockchain authentication and seek to write to a blockchain immutable ledger stored in blockchain layer 220 , a copy of which may also be stored on the underpinning physical infrastructure 210.” … “The results of the transaction are stored in a database which is replicated (i.e., distributed) across multiple blockchain nodes”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Kinsey/Morris/Srinivasaraghavan would continue to teach the matching platform having storage capabilities, except that now it would also teach that records are stored in a blockchain in a distributed and immutable manner, according to the teachings of Chetlur. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to secure an authentication of a transaction source (Chetlur: [0002]).

Response to Arguments
	Applicant’s arguments filed 11/22/2021 have been fully considered but they are not persuasive.

Claim Rejections – 35 USC §101
	Applicant argues that the claims do not fall within the enumerated groupings of subject matter to be an abstract idea, specifically referencing the newly amended limitations.

	
	With reference to McRo, Applicant argues that these limitations “further protect the privacy and security of the user by limiting the collection of biometric data to the device that the user previously used.” 
Examiner respectfully disagrees. Providing greater levels of privacy for a user’s data, such as by limiting collection of information, as alleged, is at best a business improvement rather than an improvement to the functioning of a computer or to a technical field. 

Applicant further argues that the Claims are integrated into a practical application, stating that the abstract idea “is integrated into the application of “determining that the particular user is interacting with the user device based on biometric data.”,” and that the claims seek “to improve a mechanism for predicting user desires and does not seek to monopolize all techniques to analyze gathered data related to facilitating purchasing.”
Examiner respectfully disagrees. An improvement to the predicting of user desires, as alleged, would constitute a business improvement rather than a technological one. The user of collected data to determine user engagement/availability as alleged would similarly not amount to an improvement to a specific technology.

Applicant further argues that the claims recite meaningful features and represent something significantly more than the abstract idea, arguing that the claims recite features that are not generic computer elements performing routine steps. Applicant references the newly amended limitations of the independent claims, arguing that the steps of “"determining that an additional device has not received the first user behavior data after receiving, from the user device of the particular user, the first user behavior data and the data indicating that the user device received the first user behavior data," "based on determining that an additional device has not received the first user behavior data after receiving, from the user device of the particular user, the first user behavior data and the data indicating that the user device received the first user behavior data, activating a component of the user device of the particular that is configured to collect biometric data," "receiving, from the component of the user device, the 
Examiner respectfully disagrees. These limitations recite the transmission and gathering of data, and do not recite steps that amount to a novel and non-obvious concept as alleged.

Applicant further argues that these features do more than generally linking the claims to a particular technological environment, arguing that the claims address “a challenge of limiting collection of biometric data while using the biometric data to authenticate a user for obtaining products or services from the user device, which is necessarily rooted in computer technology.” Applicant further argues that the claims overall are not merely instructions to implement the abstract idea on a computer, but transform the abstract idea into a patent-eligible application.
Examiner respectfully disagrees. The recited computer-related additional elements, rather than providing a solution to specific problem rooted in computer technology, merely link the abstract idea to computer technology, with the limiting of data collection for user authentication of a potential customer not being inherently rooted in the alleged technical field. As written, the claims do no amount to a patent-eligible application, but merely link the abstract idea to computer technology.



Prior Art Rejections – 35 USC §103
Applicant’s arguments with respect to the amendments to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, the limitations argued are taught by Morris.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Satyamoorthy et al (US 20140278795 A1)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J SULLIVAN whose telephone number is (571)272-9736. The examiner can normally be reached Mon - Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.J.S./Examiner, Art Unit 3684                                                                                                                                                                                                        /MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684